Title: To George Washington from Major General William Heath, 19 September 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 19th September 1778.
          
          Yesterday I received the honor of yours of the 13th Instant.
          From my first being informed of Mr Fletcher’s appointment I have afforded him every assistance which he has asked for without the least delay, and have constantly enjoined upon him to acquaint me of any, the least, embarrassment which may fall in his way, which, if in my power, shall be immediately removed.
          Mr Fletcher has already sent on to Springfield between Ten & Twelve Thousand Blankets, 7669 pair Shoes, 8000 Suits of Uniforms & 2000 Shirts; he is now forwarding from Portsmouth about 15000 pair of Hose and 10000 Suits of Uniforms. Messrs Otis & Andrews inform me that they have a prospect of about 5000 Suits being finished in a month, or perhaps a larger number. On the present appearance of things I have ordered the unmade Cloaths to be removed to Westown & Concord, except such Quantities as would be sufficient to employ the different Workmen about ten or twelve days, and when that is made up, to be sent out and a new supply of Cloth brought in & delivered to them: In this way the risking too great a quantity is avoided and the making up the Clothing but little retarded. Your Excellency may be assured of my utmost attention & exertion in this as well as all other matters committed to my charge.
          It seems there will be a great deficiency of Shoes & Hatts, unless they have arrived at some port to the Southward, or are among the packages and, as yet, unknown to Mr Fletcher. I have the honor to be with the greatest respect Your Excellency’s most obedient humble Servant
          
            W. Heath
          
          
            p.s. A number of Officers are applying here for orders on the Clothers  for Cloaths at a certain price, which they assert to have been 
              
              
              
              established by Congress and published in your Excellency’s Orders; the Clothers refuse supplying them, alledging that they have not received any such Resolve or direction, and that they are instructed by the Board of War to send forward all the Cloathing, the Officers return back to me for absolute Orders on the Clothers to supply them; as I have received no resolve, instructions, or orders on this head I am at a loss to know what my duty in this particular is, and therefore request your directions as soon as may be agreeable.
          
          
            W.H.
          
        